       Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 1 of 29




 1   BURCH & CRACCHIOLO, P.A.
     1850 N. CENTRAL AVENUE, SUITE 1700
 2   PHOENIX, ARIZONA 85004
     TELEPHONE (602) 274-7611
 3   FACSIMILE (602) 234-0341

 4   Theodore A. Julian, Jr., SBN 012765
     tjulian@bcattorneys.com
 5   Attorney for Defendants

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF ARIZONA
 9

10   MAGGIE BERTRAND, a married woman,
     individually,                                    Cause No:____________
11
                   Plaintiffs,                        (Maricopa County CV2020-007774)
12
            v.
13
     QUIKTRIP CORPORATION, a corporation;             DEFENDANT’S NOTICE
14   DOES I-III;                                      OF REMOVAL

15                 Defendants.
16

17

18
            PLEASE TAKE NOTICE that Defendant QuikTrip Corporation, through
19
     undersigned counsel, hereby removes the above-captioned action from the Superior
20
     Court of Maricopa County, Arizona to the United States District Court for the District
21
     of Arizona, Phoenix Division, pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and Rule 3.7
22
     of the Rules of Practice of the United States District Court for the District of Arizona.
23
     Defendant respectfully states:
24
     ///
25
     ///
26
       Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 2 of 29




 1          1.     Plaintiff Maggie Bertrand alleges to have sustained personal injuries as a

 2   a result of a slip and fall incident that occurred on July 15, 2018 at QuikTrip Store No.

 3   1404 in Gilbert, Arizona (Compl., ¶ 7).

 4          2.     Plaintiff alleges that QuikTrip Corporation (“QuikTrip”), owned,

 5   possessed, operated, maintained and/or managed the premises and failed to maintain the

 6   premises in a reasonably safe condition (Compl., ¶ 6).

 7          3.     On or about July 7, 2020, Plaintiff commenced this action against

 8   QuikTrip in the Maricopa County Superior Court bearing Cause No. CV2020-007774.

 9          4.     On the same date, Plaintiff filed a Certificate of Compulsory Arbitration

10   stating that the case was not subject to compulsory arbitration.

11          5.     The Plaintiff alleges that the total claimed damages qualify the matter as a

12   Tier 2 case pursuant to Rule 8(b)(2) and Rule 26.2 of the Arizona Rules of Civil

13   Procedure (Compl., ¶ 12).

14          6.     There are no allegations in the Complaint or the Pray for Relief stating the

15   amount of the claimed damages.

16          7.     As more fully set forth below, this case is properly removed to this Court

17   pursuant to 28 U.S.C. § 1441 because QuikTrip has satisfied the procedural

18   requirements for removal and this Court has subject matter jurisdiction over this action

19   pursuant to 28 U.S.C. § 1332.

20
        I. QUIKTRIP HAS SATISFIED THE PROCEDURAL REQUIREMENTS
21         FOR REMOVAL.
22
            8.     QuikTrip was served with the Summons and Complaint on September 25,
23
     2020. Defendant QuikTrip filed its Answer on October 7, 2020. The Plaintiff served
24
     her Initial Rule 26.1 Disclosure Statement on November 10, 2020. The Disclosure
25

26                                              -2-
       Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 3 of 29




 1   Statement alleges special damages for past medical expenses totaling $49,825.67 and an

 2   unspecified amount in general damages for pain, suffering, anxiety, and other general

 3   aspects of her injuries. On November 17, 2020, Plaintiff’s counsel forwarded a draft

 4   Joint Report and Proposed Scheduling Order which stated that “[w]hile pleaded as a

 5   Tier 2 discovery case, the parties stipulate and agree that this matter should be assigned

 6   to Tier 3 for good cause…” Pursuant to Rule 26.2(c), the tier to which a case is

 7   assigned is determined by either: (1) stipulation or motion, for good cause shown; (2)

 8   placement by the Court based on the characteristics of the case; or (3) the sum of the

 9   relief sought in the Complaint, and any counterclaims or cross claims. Pursuant to Rule

10   26.2(c)(3), a Tier 2 action involves claims of more than $50,000 and less than $300,000

11   in damages. A Tier 3 case involves actions claiming $300,000 or more in damages.

12   This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

13          9.      No previous application has been made for the relief requested herein.

14          10.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 3.7, copies of all

15   pleadings filed in Superior Court are attached as Exhibit A. Pursuant to 28 U.S.C. §

16   1446(d) and Local Rule 3.7, a copy of this Notice of Removal is being served upon

17   counsel for Plaintiff and a copy is being filed with the Clerk of the Maricopa County

18   Superior Court.

19
        II. REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
20          MATTER JURISDITION PURSUANT TO 28 U.S.C. §§ 1332 AND 1442.
21          11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

22   because this is a civil action in which the amount and controversy exceeds the sum of

23   $75,000, exclusive of costs and interests, and is between citizens of different states.

24                A. THERE IS COMPLETE DIVERSITY OF CITIZENSHIP.

25          12.     There is complete diversity as between Plaintiff and Defendant QuikTrip.

26                                              -3-
       Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 4 of 29




 1          13.    Plaintiff alleges that she is a resident of the State of Arizona. (Compl., ¶

 2   1). Plaintiff does not allege any alternative state of residence. Public records from the

 3   Maricopa County Recorder’s Office show that Maggie Bertrand and Michael Bertrand

 4   have joint ownership with rights of survivorship of a residential property located at

 5   2818 E. Maplewood Street, Gilbert, AZ, 85297.           This is the same home address

 6   provided by plaintiff in the incident report she filled out on the date of loss. Arizona is

 7   the state in which Plaintiff is domiciled and, therefore, the state in which Plaintiff is a

 8   citizen.

 9          14.    Plaintiff alleges that Defendant QuikTrip is a corporation that caused an

10   event to occur in Maricopa County, Arizona. Defendant QuikTrip Corporation is a

11   domestic for-profit business corporation which was incorporated in the State of

12   Oklahoma.     QuikTrip’s principal place of business is in the State of Oklahoma.

13   QuikTrip Corporation is a citizen of Oklahoma for purposes of determining diversity.

14   28 U.S.C. § 1332(c)(1).

15          B.     THE     AMOUNT         IN    CONTRAVERSY            REQUIREMENT                IS

16   SATISFIED.

17          15.    Plaintiff alleges that she slipped and fell “sustaining injuries, including,

18   but not limited to injuries to her left shoulder, left elbow and head (Compl., ¶ 8).

19   Plaintiff further alleges that she “incurred health care expenses and may continue to

20   incur such expenses”. Compl., ¶ 9). Finally, Plaintiff claims to have “experienced pain,

21   discomfort, suffering, annoyance, mental and emotional distress, loss of enjoyment of

22   life, and other types of general damage…”

23          16.    The Complaint alleges that the “total claim damages qualify this matter as
24   a Tier 2 case” and the Prayer for Relief requests “reasonable compensatory damages in

25

26                                              -4-
       Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 5 of 29




 1   excess of this Court’s jurisdictional minimum, taxable costs, and all other appropriate

 2   relief.”

 3          17.   The Complaint itself does not specify a monetary amount of the claim

 4   damages, other than the Tier 2 certification that the damages sought are more than

 5   $50,000 and less than $300,000.

 6          18.    In the calculation of damages in Plaintiff’s Initial Rule 26.1 Disclosure

 7   Statement, Plaintiff claimed past medical expenses of $49,825.67.          There is no

 8   calculation or dollar figure claimed for the general damages for pain and suffering, nor

 9   an allegation specifying the total amount of claim damages.

10          19.   In the Proposed Joint Reports admitted by Plaintiff on November 10,

11   2020, Plaintiff proposes that the parties stipulate and agree that the matter should be

12   assigned to Tier 3 for purposes of discovery. This is evidence that Plaintiff is now

13   seeking damages in excess of the $75,000 jurisdictional threshold for diversity of

14   citizenship jurisdiction. See Ansley v. Metropolitan Life Ins. Co., 215 F.R.D. 575, 578

15   (Ariz. 2003.) (Holding that Certificate of Compulsory Arbitration was relevant in

16   determining the amount in controversy.)

17          WHEREFORE, Defendant QuikTrip Corporation, respectfully removes this

18   action from the Arizona Superior Court in and For the County of Maricopa, bearing

19   Cause No. CV2020-007774, to this Court pursuant to 28 U.S.C. § 1441.

20          DATED this 10th day of December, 2020.
21                                     BURCH & CRACCHIOLO, P.A.

22                                     By: s/ Theodore A. Julian, Jr.
                                              Theodore A. Julian, Jr.
23                                            702 East Osborn Road, Suite 200
                                              Phoenix, Arizona 85014
24                                            Attorneys for Defendant QuikTrip
                                              Corporation
25

26                                             -5-
       Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 6 of 29




                                CERTIFICATE OF SERVICE
 1

 2         Undersigned counsel for Defendant certifies that a true and correct copy of the

 3   foregoing document was served via electronic mail this 10th day of December, 2020, to:

 4                                    Sara Thomas, Esq.
                                JONES | RACZKOWSKI PC
 5                           2141 East Camelback Road, Suite 100
                                   Phoenix, AZ 85016-4723
 6                               sthomas@azpremiseslaw.com

 7

 8                                           s/ Pam Holmes
                                                Pam Holmes
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                            -6-
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 7 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 8 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 9 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 10 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 11 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 12 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 13 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 14 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 15 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 16 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 17 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 18 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 19 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 20 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 21 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 22 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 23 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 24 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 25 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 26 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 27 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 28 of 29
Case 2:20-cv-02403-DLR Document 1 Filed 12/11/20 Page 29 of 29
